Citation Nr: 0403553	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for left wrist 
disability.

2. Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1946 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office RO), in Chicago, 
Illinois, which denied application to reopen claims for 
service connection for an acquired psychiatric disorder and a 
chronic right wrist disorder, and denied an increased 
evaluation for a left wrist disability.

During the pendency of the appeal, by a December 2002 rating 
decision and supplemental statement of the case, the RO found 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for a 
generalized anxiety disorder, and subsequently denied the 
claim on the merits. 
The claim for service connection for a right wrist disability 
was also reopened and granted, effective October 1998, and is 
thus no longer before the Board.

Although the RO, in effect, reopened and re-adjudicated the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), to 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

Also, in a January 2001 rating decision, the RO denied a 
claim of entitlement to service connection for PTSD. The 
veteran filed a notice of disagreement dated in June 2001. 
Although the RO discussed evidence pertaining to PTSD in the 
context of a December 2002 rating decision and supplemental 
statement of the case (SSOC), findings related only to the 
issue of the reopened claim for a generalized anxiety 
disorder/acquired psychiatric disorder. Because the Board 
finds below that the PTSD claim is a new and separate claim, 
issuance of a statement of the case is warranted, and remand 
is necessary. The issue of an increased evaluation for the 
left wrist disability will likewise be addressed in the 
Remand that follows the decision below.
The record reveals that in a March 2003 statement, the 
veteran asserted a claim for seizures as related to military 
service. That issue is referred to the RO for appropriate 
action.

The veteran testified in a January 2002 hearing at the RO. A 
copy of the transcript of that hearing is of record.

The veteran has waived initial RO consideration of evidence 
submitted after the case was forwarded to the Board. See 38 
C.F.R. § 20.1304(c) (2003). That evidence has been associated 
with the claims file and will be considered herein.


FINDINGS OF FACT

1. In a February 1988 decision, the Board determined that the 
veteran's service medical records were negative for an 
acquired psychiatric disorder, and a generalized anxiety 
disorder was first clinically established several years after 
service.

2. Evidence submitted since the February 1988 RO decision is 
cumulative or redundant of previously considered evidence, 
and/or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been received since the 
February 1988 Board decision denying the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder. 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 
2002); 38 C.F.R. § 3.303, 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). The Act essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). The rule is 
effective November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001. 66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The amended definition of new and 
material evidence, to be codified at 38 C.F.R. § 3.156(a), is 
not liberalizing. It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629. It does not apply to the veteran's claim 
to reopen, which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001. 66 Fed. Reg. 45,620, 
45,629. They are not applicable to the veteran's claim to 
reopen, which was received before that date.

The Board notes that the VCAA and the implementing 
regulations were in effect when the veteran's claim to reopen 
was most recently considered by the RO. The record reflects 
that through the rating decision issued in April 1999, the 
statement of the case issued in June 1999, and the 
supplemental statement of the case issued in December 2002, 
the veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence considered by the RO, 
and the reasons for its determination. The claims file 
contains the veteran's service medical records and post-
service medical records considered in conjunction with the 
unappealed February 1988 Board decision, as well as VA and 
private medical evidence received thereafter. In a letter 
dated in September 2002, the veteran was specifically 
informed that he should submit medical evidence showing a 
causal relationship between the claimed disability and active 
military service, and was informed of evidence needed to 
reopen a previously disallowed claim. Therefore, the Board is 
satisfied that the RO has complied with both the notification 
requirements, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the duty to assist requirements of the VCAA and 
the implementing regulations.

II. Legal Criteria: New and Material Evidence

In general, prior Board decisions are final.  Except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, a claim upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003). Under 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The question now presented is whether new and material 
evidence has been submitted since the final February 1988 
Board decision.  38 C.F.R. § 3.156(a) (2003); Manio, supra.  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the veteran has a psychiatric disability that 
was incurred or aggravated in service). A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist and notify 
under the VCAA has been fulfilled.

III. Analysis

In this case, the Board denied service connection for an 
acquired psychiatric disorder in a February 1988 decision, 
finding that an acquired psychiatric disorder was not 
incurred or aggravated in service, and a generalized anxiety 
disorder was first clinically manifested several years after 
service. In that decision the Board considered the veteran's 
service medical records, which are negative for complaints, 
abnormal findings or diagnoses pertinent to a psychiatric 
disability. Also considered were private and VA treatment 
records pertinent to treatment for asserted nervous condition 
and insomnia many years after service discharge.

The veteran applied to reopen his claim in October 1998.  The 
evidence received since the February 1988 Board decision 
consists of numerous statements from the veteran, statements 
from his VA treating staff psychiatrists, private medical 
statements, reports of VA medical examination, report of 
magnetic resonance imaging (MRI) of the brain, overnight 
sleep study reports, and lay statements from his spouse, 
friend, and family members.

In his VA Form 9, substantive appeal, and numerous 
statements, the veteran sets forth arguments relevant to his 
assertions of nervous and sleeping disorders in service. He 
specifically recounts an incident in which he was injured in 
a fall in service, and argues that he may have suffered head 
trauma that resulted in his nervous and sleep disorders. He 
relates that his private physician, Dr. E.M.G, treated him 
for these conditions from 1950, after discharge from service. 

To the extent the veteran again argues a relationship between 
service and his nervous and sleeping disorders, characterized 
as an acquired psychiatric disorder by the Board's 1988 
decision, this recounting, and the letter from Dr. Green are 
not new and are duplicative of like contentions offered in a 
VA Form 9 substantive appeal dated, in September 1986, 
previously considered by the Board. See Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991). Moreover, and also with respect 
to his claim of a causal relationship between an in-service 
injury and the current psychiatric condition, the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own opinions on etiology or 
causation competent medical opinion. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). As such, the veteran's own statements are 
not sufficient to reopen the claim.  The lay statements have 
been considered, and while their authors are competent to 
observe and describe the veteran's symptoms, none of them are 
doctors, and they are not qualified to express a medical 
opinion regarding the cause of the veteran's nervous and 
sleeping conditions. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). There remains no competent evidence of record 
suggesting a causal connection between the asserted 
psychiatric disorder first diagnosed after service, and the 
veteran's period of service.

Finally, the Board notes that the private and VA medical 
evidence, received since February 1988 includes findings and 
conclusions relevant to sleep study testing, MRI of the 
brain, VA medical examinations, and statements from his VA 
psychiatrists. Neither the statements of the VA psychiatrists 
Dr. D and Dr. N relating to the veteran's psychiatric 
treatment, nor the VA examination reports, MRI or sleep 
studies, contain any opinions linking the acquired 
psychiatric disorder, inclusive of chronic nervous and sleep 
disorders, to military service. The evidence relates current 
symptoms and reported medical history, but do not provide any 
opinions linking the asserted psychiatric disorder to the 
veteran's period of active service. As such, these medical 
reports are not material and are insufficient to reopen the 
claim.

A review of the claims file fails to reveal the receipt of 
any additional evidence since the February 1988 Board 
decision, showing a causal connection between the currently 
asserted psychiatric disability, inclusive of the asserted 
nervous and sleep disorders, and the veteran's period of 
active service. In sum, the evidence submitted since the 
February 1988 Board decision is cumulative or redundant of 
previously considered evidence, and/or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
inclusive of nervous and sleep disorders, characterized as a 
generalized anxiety disorder, is denied.

REMAND

As noted above, new and material evidence has not been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder. The record reveals that the 
veteran has also claimed service connection for PTSD by way 
of a letter from his VA psychiatrist dated in December 1999, 
indicating treatment for PTSD from September 1998. The Board 
finds that this is a new claim that is separate from the 
claim to reopen for service connection for an acquired 
psychiatric disorder. See Ephraim v. Brown, 82 F.3d 399 
(Fed.Cir. 1996). 

The record shows that the claim for service connection for 
PTSD was denied in a January 2001 rating action. The veteran 
filed a notice of disagreement in June 2001, and although the 
RO discussed evidence relating to PTSD in a December 2002 
rating decision and supplemental statement of the case 
relating to service connection for the reopened claim for a 
generalized anxiety disorder, no specific issue or finding 
pertinent to the veteran's PTSD claim was entered on the 
SSOC.

Since a statement of the case was never issued by the RO with 
respect to the PTSD claim, a remand pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999) is required.

Finally, as regards the issue of an increased evaluation for 
the left wrist disability, the Board notes that service 
connection for a left radial styloid process was granted 
effective from August 1955, with a disability evaluation of 0 
percent. That disability evaluation has remained unchanged.

A May 2001 private examiner orthopedic report noted that the 
left wrist revealed flexion of 60 degrees on the left; 
extension of 55 degrees, pronation and supination within 
normal limits. EMG studies showed carpal tunnel syndrome. X-
rays of the right wrist are noted, but none for the left 
wrist.

On November 2002  neurological examination of the upper 
extremities, strength testing in the left hand appeared to be 
normal at 5/5. On September 2002 VA orthopedic examination, 
left wrist flexion was noted to 25 degrees with pain at 25, 
and extension to 20 degrees with pain at 20. X-rays dated in 
1984 were noted as normal, but no x-rays of the left wrist 
were noted in the examination. The orthopedic examiner also 
noted that the veteran had been diagnosed with calcium 
pyrophosphate deposition disease (CPPD) of many joints, 
including bilateral wrists, due to a diagnosis of primary 
hypoparathyroidism. The examiner further noted that the CPPD 
clinically manifests as acute arthritis. 

Given the presence of a non service-connected condition, 
CPPD, and its impact on the wrist disability, the Board finds 
that re-examination and medical opinion is required relevant 
to the comparative impact of the non service-connected and 
service-connected disabilities on the left wrist. The Board 
also finds that further evaluation of the functional 
impairment, if any, of the left wrist is warranted under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1. The RO should issue to the appellant 
and his representative a statement of the 
case  (SOC) pertaining to the issue of 
service connection for PTSD. The RO 
should also inform the veteran of the 
requirements to perfect an appeal with 
respect to this issue.

2. If a timely substantive appeal is 
received with respect to this issue, the 
RO should complete the procedural 
development necessary for appellate 
review by the Board on this issue.

3. The veteran should be afforded an 
orthopedic examination of the left wrist. 
The claims file should be sent to the 
examiner for review, and the examiner 
should note such review in the report. 
The examiner should specify wrist motion 
in degrees of dorsiflexion, palmar 
flexion; whether any ankylosis of the 
wrist is present, and if so, whether 
favorable or unfavorable. 38 C.F.R. § 
4.71a, Diagnostic Codes 5214, 5215; and 
whether there is any peripheral nerve 
involvement.

4. The examiner should also render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and or 
incoordination associated with the left 
wrist, and whether the veteran 
experiences likely additional functional 
loss due to pain or other symptomatology 
during flare-ups, and with repeated use. 
Where possible, the symptoms attributable 
to the service-connected left wrist 
disability should be separately 
identified from those attributable to the 
non service-connected CPPD or other non 
service-connected joint disabilities. If 
impossible to distinguish, the examiner 
should so state.

5. Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



